Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2014

                                     No. 04-14-00505-CV

                          IN THE INTEREST OF A.S. III, A Child,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02152
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        The State’s motion for extension of time to file its brief is GRANTED. The State’s brief
was filed on October 7, 2014.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court